                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7
                                         HASIM A. MOHAMMED,
                                   8                                                       Case No. 5:19-cv-01540-EJD
                                                        Plaintiff,
                                   9                                                       ORDER DENYING MOTION FOR
                                                 v.                                        LEAVE TO FILE MOTION FOR
                                  10                                                       RECONSIDERATION
                                         AMERICAN AIRLINES, INC.,
                                  11                                                       Re: Dkt. No. 24
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Presently before the Court is Defendant’s motion for leave to file a motion for

                                  14   reconsideration of the Court’s November 12, 2019 Order Granting Plaintiff’s Motion To Remand.

                                  15   Defendant contends that reconsideration is warranted in light of the Ninth Circuit’s recent decision

                                  16   in Arias v. Residence Inn by Marriott, 936 F.3d 920 (9th Cir. 2019). The Arias decision is not a

                                  17   proper basis for reconsideration because it was issued on September 3, 2019, and therefore does

                                  18   not constitute a “change of law occurring after the time of [the Court’s order].” L.R. 7-9(b)(2).

                                  19   Defendant should have brought Arias to the Court’s attention by filing a Statement of Recent

                                  20   Decision. See Local Rule 7-3(d)(2).

                                  21          Moreover, contrary to Defendant’s assertion, the Court’s Order does not “directly conflict”

                                  22   with Arias. Defendant argues that Arias holds that a removing defendant in a wage-and-hour case

                                  23   may rely on reasonable assumptions regarding violation rates to prove the amount in controversy.

                                  24   The Court agrees that a removing defendant may rely on reasonable assumptions. Defendant’s

                                  25   assumptions, however, “cannot be pulled from thin air but need some reasonable ground

                                  26   underlying them.” Arias, 936 F.3d at 925 (quoting Ibarra v. Manheim Invests., Inc., 775 F.3d

                                  27   1193, 1199 (9th Cir. 2015)). Defendant’s proffered assumptions were not reasonable because

                                  28   Case No.: 5:19-cv-01540-EJD
                                       ORDER DENYING MOTION FOR LEAVE TO FILE MOTION FOR RECONSIDERATION
                                                                        1
                                   1   they were not grounded in facts. Defendant assumed, without providing any evidence, that the

                                   2   number of ramp agents currently employed in California by Defendant was a reasonable estimate

                                   3   of the number of employees encompassed in the proposed putative class of “[a]ll persons

                                   4   employed by Defendants and/or any staffing agencies and/or any other third parties in hourly or

                                   5   non-exempt positions in California during the Relevant Time Period.” Compl. ¶ 11. Defendant

                                   6   also assumed, without providing any evidence, that the lowest base hourly wage for a ramp agent

                                   7   under the current collective bargaining agreement was a reasonable estimate of the hourly wage

                                   8   for class members during the Relevant Time Period.

                                   9          “CAFA’s requirements are to be tested by consideration of real evidence and the reality of

                                  10   what is at stake in the litigation, using reasonable assumptions underlying the defendant’s theory of

                                  11   damages exposure.” Ibarra v. Manheim Invests., Inc., 775 F.3d 1193,1198 (9th Cir. 2015).

                                  12   Defendant’s theory of damages exposure was not supported by real evidence of the number of putative
Northern District of California
 United States District Court




                                  13   class members and their hourly wage rates nor by reasonable assumptions based upon that evidence.

                                  14   Defendant’s motion for reconsideration is DENIED.

                                  15          IT IS SO ORDERED.

                                  16   Dated: December 9, 2019

                                  17                                                     ______________________________________
                                                                                         EDWARD J. DAVILA
                                  18                                                     United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   Case No.: 5:19-cv-01540-EJD
                                       ORDER DENYING MOTION FOR LEAVE TO FILE MOTION FOR RECONSIDERATION
                                                                        2
